             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 1 of 20 Page ID #:1




             1    JEFFER MANGELS BUTLER & MITCHELL LLP
                  ROD S. BERMAN (Bar No. 105444)
             2    rberman@jmbm.com
                  STANLEY M. GIBSON (Bar No. 162329)
             3    sgibson@jmbm.com
                  JESSICA BROMALL SPARKMAN (Bar No. 235017)
             4    jsparkman@jmbm.com
                  1900 Avenue of the Stars, Seventh Floor
             5    Los Angeles, California 90067-4308
             6    Telephone: (310) 203-8080
                  Facsimile: (310) 203-0567
             7
                  Attorneys for Plaintiff PAIGE, LLC
             8
             9
             10                            UNITED STATES DISTRICT COURT
             11                        CENTRAL DISTRICT OF CALIFORNIA
             12
             13   PAIGE, LLC, a California limited         CASE NO. 2:21-CV-00271
                  liability company,
             14                                            COMPLAINT FOR:
             15               Plaintiff,
                                                           (1)     TRADEMARK
                        v.                                         INFRINGEMENT (15 U.S.C.
             16                                                    § 1114);
             17   DHNW LLC, a Texas limited liability      (2)     UNFAIR COMPETITION (15
                  company; and DOES 1 through 10,                  U.S.C. § 1125(a)(1)(A));
             18   inclusive,
                                                           (3)     FALSE ADVERTISING (15
             19                                                    U.S.C. § 1125(a)(1)(B));
                              Defendants.
             20                                            (4)     FEDERAL TRADEMARK
                                                                   DILUTION (15 U.S.C. § 1125(c))
             21
                                                           (5)     COMMON LAW TRADEMARK
             22                                                    INFRINGEMENT; AND
             23                                            (6)     UNFAIR BUSINESS
                                                                   PRACTICES (CAL. BUS. &
             24                                                    PROF. CODE § 17200).
             25                                               DEMAND FOR TRIAL BY JURY
             26
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                       COMPLAINT
68665399v1

             30
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 2 of 20 Page ID #:2




             1          For its Complaint, plaintiff Paige, LLC (“Plaintiff” or “Paige”) alleges as
             2    follows:
             3                                        THE PARTIES
             4          1.     Plaintiff Paige is a California limited liability company with offices at
             5    10119 Jefferson Boulevard, Culver City, California 90232.
             6          2.     Defendant DHNW LLC (“DHNW”) is a Texas limited liability
             7    company, with offices at 2939 Irving Boulevard, #305, Dallas, Texas, 75247.
             8          3.     Plaintiff is unaware of the true names and capacities of defendants sued
             9    herein as Does 1 through 10, inclusive, and therefore sue these defendants by such
             10   fictitious names and capacities. Plaintiff will amend this Complaint to allege their
             11   true names and capacities when ascertained, along with the appropriate charging
             12   allegations. DHNW and Does 1 through 10 are, at times, collectively referred to
             13   herein as “Defendants,” and are, at times, individually referred to herein as a
             14   “Defendant.”
             15         4.     Plaintiff is informed and believes and, based thereon, alleges that at all
             16   relevant times, each of the Defendants, including defendants Does 1 through 10, was
             17   an agent, employee or co-conspirator of each of the other Defendants, and was acting
             18   within the course and scope of such agency or employment and was in some manner
             19   legally responsible for the wrongful conduct alleged herein. Plaintiff is further
             20   informed and believes and, based thereon, alleges that each Defendant, including the
             21   fictitiously named Defendants, directed, aided and assisted in committing the
             22   wrongful acts alleged herein, and that Plaintiff’s damages were proximately caused
             23   by each and every such Defendant. Plaintiff is further informed and believes and,
             24   based thereon, alleges that, at all relevant times, to the extent that the conduct and
             25   omissions alleged herein were perpetrated by one or more Defendants, the remaining
             26   Defendants confirmed and ratified such conduct and omissions.
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                         COMPLAINT
68665399v1

             30                                              -2-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 3 of 20 Page ID #:3




             1                                JURISDICTION AND VENUE
             2           5.     This Court has jurisdiction pursuant to 15 U.S.C. § 1121 and 28 U.S.C.
             3    §§ 1331 and 1338(a) over the federal trademark infringement, false advertising,
             4    unfair competition claims, and dilution claims which arise under the Lanham Act, 15
             5    U.S.C. §§ 1051, et seq., and has jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and
             6    1367 over the state unfair competition and common law trademark infringement
             7    claims because they arise from the same common nucleus of operative facts and
             8    transactions, such that they form part of the same case or controversy and a plaintiff
             9    would ordinarily be expected to try them all in a single judicial proceeding. This
             10   Court also has jurisdiction pursuant to 28 U.S.C. § 1332 over all claims asserted
             11   herein, because there is complete diversity of citizenship between Plaintiff and all
             12   Defendants, and the amount in controversy is greater than $75,000, exclusive of
             13   interest and costs.
             14          6.     This Court has personal jurisdiction over the Defendants. Plaintiff is
             15   informed, and believes, and based thereon, alleges that the conduct giving rise to this
             16   suit occurred, at least in part, California, including, the sale, offer for sale, or
             17   advertising of products bearing infringing trademarks in this judicial district. Further,
             18   Defendants either knew or should have known that their infringing conduct would
             19   have consequences in California and, that the harm to Plaintiff arising from
             20   Defendants’ conduct would occur (and, in fact did occur) in California.
             21          7.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).
             22   Plaintiff is informed and believes and, based thereon, alleges, that Defendants
             23   conduct business in this District and that a substantial part of the events and/or
             24   omissions giving rise to the claims against Defendants occurred in this District.
             25   Plaintiffs have offices in this District and have been injured in this District as a result
             26   of Defendants’ infringing conduct.
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                           COMPLAINT
68665399v1

             30                                                -3-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 4 of 20 Page ID #:4




             1                                  GENERAL ALLEGATIONS
             2                                  Plaintiff and the PAIGE Mark
             3           8.      Plaintiff designs, markets, and distributes a popular, high-end line of
             4    apparel, footwear, and accessories. Paige owns the federally registered trademark
             5    PAIGE (the “PAIGE Mark”) for, among other things, denim and other apparel, shoes,
             6    socks, accessories, and handbags, as well as retail store services featuring the
             7    foregoing (the “PAIGE Mark”).
             8           9.      The PAIGE Mark has been used in connection with, inter alia, denim,
             9    other apparel, footwear, and accessories, by Plaintiff, its licensees, and its
             10   predecessors in interest. The PAIGE Mark is the subject of numerous federal
             11   trademark registrations, many of which are incontestable registrations, including:
             12                  a.    U.S. Reg. No. 3308211 for PAIGE for satchels, in International
             13   Class 18, issued on October 9, 2007;
             14                  b.    U.S. Reg. No. 4046193 for PAIGE for, clothing, namely jeans,
             15   pants, leggings, skirts, dresses, shirts, t-shirts, tank tops, and jackets, in International
             16   Class 25, issued on October 25, 2011;
             17                  c.    U.S. Reg. No. 4128766 for PAIGE for shorts in International
             18   Class 25, issued on April 17, 2012;
             19                  d.    U.S. Reg. No. 4237703 for PAIGE for shoes in International Class
             20   25, issued on November 6, 2012;
             21                  e.    U.S. Reg. No. 4898947 for PAIGE for leather and imitation
             22   leather accessories, namely, coin purses in International Class 18, issued on February
             23   9, 2016; and
             24                  f.    U.S. Reg. No. 5798838 for PAIGE for retail store services
             25   featuring clothing, footwear, apparel, accessories, handbags, and jewelry in
             26   International Class 35, issued on July 9, 2019.
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                           COMPLAINT
68665399v1

             30                                                -4-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 5 of 20 Page ID #:5




             1          10.    Paige sells over one hundred million dollars of PAIGE-branded goods
             2    annually, and, since its inception in 2004, more than two billion dollars of PAIGE-
             3    branded goods have been sold at retail.
             4          11.    Through control of the design of and materials used in its garments,
             5    Paige has created products that the market trusts to be of the highest quality and
             6    standards and developed created enormous goodwill in the PAIGE Mark. Paige has
             7    grown into a multimillion dollar fashion brand and the PAIGE Mark has become a
             8    household name identifying high quality denim, apparel, footwear, and accessories.
             9          12.    Paige actively promotes the PAIGE Mark, spending more than $10
             10   million annually, and well over $100 million since the brand’s launch, to advertise
             11   and promote the PAIGE Mark.
             12         13.    Paige’s merchandise is sold not just in the U.S., but also throughout the
             13   world to a following of loyal consumers. These consumers include both celebrities
             14   and prominent fashion influencers, who are often featured wearing Paige jeans in
             15   widely-circulated popular fashion magazines. Paige merchandise can be found in
             16   approximately 1000 high-end retailers, including Nordstrom, Saks, Bloomingdale’s,
             17   Neiman Marcus, and Anthropologie.
             18         14.    The PAIGE Mark is a strong mark and it is inherently distinctive. Even
             19   if it were not inherently distinctive (and it is), through its use and promotion has
             20   acquired distinctiveness. The PAIGE Mark is uniquely associated with Plaintiff.
             21                               Defendants’ Infringing Conduct
             22         15.    On information and believe, Defendants are using the mark BLANK
             23   PAIGE (the “Infringing Mark”) in connection with apparel, related accessories, and
             24   online and offline retail store services.
             25         16.    As shown below, Defendants have a adopted and are using a stylized
             26   version of the Infringing Mark featuring an elongated, block letter, all capital letter,
             27   sans serif font. Plaintiff, for many years, and since long before Defendants’ adopted
             28   the Infringing Mark, has used an elongated, block letter, all capital letter, sans serif
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                               -5-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 6 of 20 Page ID #:6




             1    font for its PAIGE Mark. As shown below, the stylizations and color scheme adopted
             2    by Defendants is strikingly similar to those already in use by Plaintiff, thereby
             3    exacerbating the potential for confusion.
             4
             5
             6
             7
             8
             9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23         17.    Discovery is necessary to determine precisely how, and where,
             24   Defendants are using the Infringing Mark. Defendant DHNW filed a federal
             25   trademark application for the Infringing Mark in which it claims to use the Infringing
             26   Mark in connection with bandanas, beachwear, belts, blazers, blouses, bodysuits,
             27   camisoles, coats, dresses, footwear, gloves, headwear, jackets, jeans, jumpsuits,
             28   kimonos, leggings, lingerie, lougnewear, pants, robes, rompers, scarves, shirts,
PRINTED ON
             29
RECYCLED PAPER
                                                         COMPLAINT
68665399v1

             30                                               -6-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 7 of 20 Page ID #:7




             1    shorts, skirts, sleepwear, socks, sweaters, sweatshirts, swimwear, t-shirts, tights, tops,
             2    underwear, vests and online and offline wholesale and retail store services featuring
             3    clothing, hats, jewelry, bags, shoes, cosmetics, underwear, swimwear, and
             4    accessories namely, belts, scarves, sunglasses, and gloves.
             5          18.    Defendants’ unauthorized and infringing use of the Infringing Mark
             6    commenced long after Plaintiff’s first use and registration of the PAIGE Mark.
             7          19.    Defendants’ use of the Infringing Mark for apparel and related
             8    accessories, retail store services, and related goods and services is likely to cause
             9    confusion, including reverse confusion, or to cause mistake, or to deceive as to
             10   source, origin, affiliation, approval, sponsorship, and/or association.
             11         20.    Defendants’ infringing conduct deprives Plaintiff of the ability to
             12   safeguard its reputation for excellence and deceives the recipients of Defendants’
             13   infringing products into believing that they are receiving authentic PAIGE-branded
             14   products, which is not the case.
             15         21.    On or about July 16, 2020, Plaintiff initiated an opposition proceeding
             16   before the Trademark Trial and Appeal Board of the United States Patent and
             17   Trademark Office (“TTAB”) opposing registration of the Infringing Mark for the
             18   applied-for goods, which proceeding is currently pending.
             19         22.    To date, based on information and believe, Defendants continue to use
             20   the Infringing Mark without Plaintiff’s authorization or consent.
             21                               FIRST CAUSE OF ACTION
             22                                   Trademark Infringement
             23                                       (15 U.S.C. § 1114)
             24         23.    Plaintiff incorporates by reference the preceding paragraphs of this
             25   Complaint as if set forth herein.
             26         24.    Defendants, through the acts and omissions described herein, have used
             27   and continue to use, in commerce the Infringing Mark in connection with the sale,
             28   offering for sale, distribution, and advertising, of goods.
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                              -7-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 8 of 20 Page ID #:8




             1          25.    Defendants’ above-described conduct and use of the Infringing Mark is
             2    likely to cause confusion, including reverse confusion, or to cause mistake, or to
             3    deceive as to source, origin, affiliation, approval, sponsorship, and/or association. As
             4    a result of Defendants’ conduct, confusion is likely to occur both when consumers are
             5    making their purchasing decisions, as well as post-sale.
             6          26.    Defendants are not authorized, licensed, or otherwise given permission
             7    to reproduce, counterfeit, imitate, or use the PAIGE Mark.
             8          27.    Defendants’ actions constitute trademark infringement pursuant to 15
             9    U.S.C. § 1114.
             10         28.    Defendants are also secondarily liable for contributory trademark
             11   infringement in that they have intentionally induced others, including other
             12   Defendants and the customers of each Defendant, to directly infringe the PAIGE
             13   Mark; and/or they have continued to provide others with infringing goods, with
             14   knowledge of the direct infringers’ use or sale of the infringing goods.
             15         29.    Defendants are also secondarily liable for vicarious trademark
             16   infringement in that Defendants have an apparent or actual partnership among and
             17   between themselves, and/or with other infringers, and have the authority to bind one
             18   another in transactions with third parties, and/or exercise joint ownership or control
             19   over the infringing services.
             20         30.    Defendants have committed the acts alleged above with full knowledge
             21   of and in disregard of Plaintiff’s rights in and to the PAIGE Mark. Defendants’
             22   actions were willful and for the calculated purpose of misleading and deceiving the
             23   public in order to trade on and profit from Plaintiff’s goodwill.
             24         31.    As a direct and proximate result of Defendants’ conduct, Plaintiff has
             25   been damaged and will continue to be damaged unless Defendants are enjoined.
             26         32.    Plaintiff lacks an adequate remedy at law and, pursuant to 15 U.S.C.
             27   § 1116(a), seeks an injunction prohibiting any continuing or future infringing conduct
             28   by Defendants, including any further use of the Infringing Mark or any other mark
PRINTED ON
             29
RECYCLED PAPER
                                                         COMPLAINT
68665399v1

             30                                             -8-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 9 of 20 Page ID #:9




             1    confusingly similar to the PAIGE Mark. Unless such an injunction issues,
             2    Defendants’ infringing conduct will continue to cause confusion, mistake, or to
             3    deceive as to source, origin, affiliation, approval, sponsorship, and/or association,
             4    thereby irreparably damaging Plaintiff.
             5           33.    Pursuant to 15 U.S.C. § 1117(a), Plaintiff is entitled to, and hereby
             6    seeks, an order awarding it all of its damages caused by Defendants’ infringing
             7    conduct, as well as an order awarding all of Defendants’ profits traceable to
             8    Defendants’ conduct.
             9           34.    Pursuant to 15 U.S.C. § 1117(a) and (b), and because Defendants’
             10   conduct described herein was intentional and in blatant disregard of Plaintiff’s rights,
             11   Plaintiff is entitled to, and hereby seek, an award tripling any damages or profits
             12   established at trial.
             13          35.    Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to, and hereby seeks,
             14   an order for the destruction of all materials, including, without limitation, all labels
             15   and containers bearing the Infringing Mark or any other marks confusingly similar to
             16   the PAIGE Mark.
             17          36.    Defendants’ actions make this an exceptional case under 15 U.S.C. §
             18   1117(a). Plaintiff is entitled to, and hereby seeks, an award of attorneys’ fees and
             19   costs, pursuant to 15 U.S.C. § 1117(a) and 1117(b).
             20                             SECOND CLAIM FOR RELIEF
             21                                       Unfair Competition
             22                                 (15 U.S.C. § 1125(a)(1)(A))
             23          37.    Plaintiff incorporates by reference the preceding paragraphs of this
             24   Complaint as if set forth herein.
             25          38.    Defendants, through the acts and omissions described herein, have used
             26   and continue to use, in commerce words, terms, names, symbols, false designations
             27   or origin, false or misleading descriptions of fact, and/or false or misleading
             28
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                              -9-
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 10 of 20 Page ID #:10




             1    representations of fact, in connection with the sale, offering for sale, distribution, and
             2    advertising, of goods.
             3          39.    Defendants’ above-described conduct and used of the Infringing Mark is
             4    likely to cause confusion, or reverse confusion, or to cause mistake, or to deceive as
             5    to an affiliation, connection, or association of Defendants with Plaintiff, or as to the
             6    origin, sponsorship, or approval of Defendants’ goods or commercial activities by
             7    Plaintiff, which is not the case.
             8          40.    Defendants are not authorized, licensed, or otherwise given permission
             9    to reproduce, counterfeit, imitate, use, or provide any goods bearing the Infringing
             10   Mark, or any other mark confusingly similar to the PAIGE Mark.
             11         41.    Defendants’ actions violate 15 U.S.C. § 1125(a)(1)(A).
             12         42.    Defendants are also secondarily liable for contributory trademark
             13   infringement in that they have intentionally induced others, including other
             14   Defendants and the customers of each Defendant, to directly infringe the PAIGE
             15   Mark; and/or they have continued to provide others with infringing goods, with
             16   knowledge of the direct infringers’ use or sale of the infringing goods.
             17         43.    Defendants are also secondarily liable for vicarious trademark
             18   infringement in that Defendants have an apparent or actual partnership among and
             19   between themselves, and/or with other infringers, and have the authority to bind one
             20   another in transactions with third parties, and/or exercise joint ownership or control
             21   over the infringing services.
             22         44.    Defendants have committed the acts alleged above with full knowledge
             23   of and in disregard of Plaintiff’s rights in and to the PAIGE Mark. Defendants’
             24   actions were willful and for the calculated purpose of misleading and deceiving the
             25   public in order to trade on and to profit from Plaintiff’s goodwill.
             26         45.    As a direct and proximate result of Defendants’ conduct, Plaintiff has
             27   been damaged and will continue to be damaged unless Defendants are enjoined.
             28
PRINTED ON
             29
RECYCLED PAPER
                                                         COMPLAINT
68665399v1

             30                                              - 10 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 11 of 20 Page ID #:11




             1           46.    Plaintiff lacks an adequate remedy at law and, pursuant to 15 U.S.C.
             2    § 1116(a), seeks an injunction prohibiting any continuing or future infringing conduct
             3    by Defendants, including any further use of the Infringing Mark or any other mark
             4    confusingly similar to the PAIGE Mark. Unless such an injunction issues,
             5    Defendants’ infringing conduct will continue to cause confusion, mistake, or to
             6    deceive as to source, origin, affiliation, approval, sponsorship, and/or association,
             7    thereby irreparably damaging Plaintiff.
             8           47.    Pursuant to 15 U.S.C. § 1117(a), Plaintiff is entitled to, and hereby
             9    seeks, an order awarding it all of its damages caused by Defendants’ conduct, as well
             10   as an order awarding all of Defendants’ profits traceable to Defendants’ conduct.
             11          48.    Pursuant to 15 U.S.C. § 1117(a), because Defendants’ conduct described
             12   herein was intentional and in willful and blatant disregard of Plaintiff’s rights,
             13   Plaintiff is entitled to, and hereby seeks, an award tripling any actual damages
             14   established at trial.
             15          49.    Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to, and hereby seeks,
             16   an order for the destruction of all materials, including, without limitation, all labels or
             17   advertisements, bearing the Infringing Mark or any other mark confusingly similar to
             18   the PAIGE Mark.
             19          50.    Defendants’ actions make this an exceptional case under 15 U.S.C.
             20   § 1117(a). Plaintiff is entitled to, and hereby seeks, an award of attorneys’ fees and
             21   costs, pursuant to 15 U.S.C. § 1117(a).
             22                               THIRD CLAIM FOR RELIEF
             23                                       False Advertising
             24                                 (15 U.S.C. § 1125(a)(1)(B))
             25          51.    Plaintiff incorporates by reference the preceding paragraphs of this
             26   Complaint as if set forth herein.
             27          52.    Defendants, through the acts and omissions described herein, have used
             28   and continue to use, in interstate commerce words, terms, names, symbols, false
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                              - 11 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 12 of 20 Page ID #:12




             1    designations or origin, false or misleading descriptions of fact, and/or false or
             2    misleading representations of fact (“false statements”), in commercial advertising or
             3    promotion that misrepresent the nature, characteristics, or qualities of their goods,
             4    including, by falsely suggesting that goods are PAIGE® products, which they are not.
             5            53.   Defendants’ false and materially misleading statements and omissions
             6    have actually deceived or have the tendency to deceive a substantial segment of their
             7    audience; that deception is material, in that it is likely to influence the audience’s
             8    purchasing decision; and Plaintiff has been or is likely to have been injured as a
             9    proximate result of Defendants’ false statements, including by damaging Plaintiff’s
             10   reputation and by a lessening of the goodwill associated with Plaintiff’s PAIGE
             11   Mark.
             12           54.   Defendants’ actions violate 15 U.S.C. § 1125(a)(1)(B).
             13           55.   Defendants are also secondarily liable for contributory false advertising
             14   in that they have intentionally induced others, including other Defendants and the
             15   customers of each Defendant, to directly engage in false advertising; and/or they have
             16   continued to provide others with infringing goods, with knowledge of the direct
             17   infringers’ display or use of the infringing goods constitutes false advertising.
             18           56.   Defendants are also secondarily liable for vicarious false advertising in
             19   that Defendants have an apparent or actual partnership among and between
             20   themselves, and/or with other actors, and have the authority to bind one another in
             21   transactions with third parties, and/or exercise joint ownership or control over the
             22   false advertising.
             23           57.   Defendants have committed the acts alleged above with full knowledge
             24   of and in disregard of Plaintiff’s rights. Defendants’ actions were willful and for the
             25   calculated purpose of misleading and deceiving the public in order to trade on and to
             26   profit from Plaintiff’s goodwill.
             27           58.   As a direct and proximate result of Defendants’ conduct, Plaintiff has
             28   been damaged and will continue to be damaged unless Defendants are enjoined.
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                              - 12 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 13 of 20 Page ID #:13




             1           59.    Plaintiff lacks an adequate remedy at law and, pursuant to 15 U.S.C.
             2    § 1116(a), seeks an injunction prohibiting any continuing or future false advertising
             3    by Defendants, as alleged herein, including further use of the Infringing Mark, or any
             4    other mark confusingly similar to the PAIGE Mark. Unless such an injunction issues,
             5    Defendants’ false advertising will continue to materially deceive the relevant public,
             6    thereby irreparably damaging Plaintiff.
             7           60.    Pursuant to 15 U.S.C. § 1117(a), Plaintiff is entitled to, and hereby
             8    seeks, an order awarding it all of its damages caused by Defendants’ false
             9    advertising, as well as an order awarding all of Defendants’ profits traceable to
             10   Defendants’ false advertising.
             11          61.    Pursuant to 15 U.S.C. § 1117(a), because Defendants’ conduct described
             12   herein was intentional and in willful and blatant disregard of Plaintiff’s rights,
             13   Plaintiff is entitled to, and hereby seeks, an award tripling any actual damages
             14   established at trial.
             15          62.    Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to, and hereby seeks,
             16   an order for the destruction of all materials, including, without limitation, all labels
             17   and advertisements, bearing or including any of the false advertising as alleged
             18   herein.
             19          63.    Defendants’ actions make this an exceptional case under 15 U.S.C.
             20   § 1117(a). Plaintiff is entitled to, and hereby seeks, an award of attorneys’ fees and
             21   costs, pursuant to 15 U.S.C. § 1117(a).
             22                             FOURTH CLAIM FOR RELIEF
             23                                 Federal Trademark Dilution
             24                                       (15 U.S.C. § 1125(c))
             25          64.    Plaintiff incorporates by reference the preceding paragraphs of this
             26   Complaint as if set forth herein.
             27          65.    The PAIGE Mark is famous, and became famous long before the
             28   commencement of Defendants’ conduct described herein.
PRINTED ON
             29
RECYCLED PAPER
                                                           COMPLAINT
68665399v1

             30                                               - 13 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 14 of 20 Page ID #:14




             1           66.    Defendants’ use of the Infringing Mark has caused and will continue to
             2    cause dilution by blurring or by tarnishment of the distinctive quality of the PAIGE
             3    Mark in violation of 15 U.S.C. § 1125(c).
             4           67.    As a direct and proximate result of Defendants’ conduct, Plaintiff has
             5    been damaged and will continue to be damaged unless Defendants are enjoined.
             6           68.    Plaintiff lacks an adequate remedy at law and, pursuant to 15 U.S.C.
             7    § 1116(a) and 1125(c), seek an injunction prohibiting any continuing or future
             8    dilutive conduct by Defendants, including, without limitation, any further use of the
             9    Infringing Mark or any other marks dilutive of the PAIGE Mark. Unless such an
             10   injunction issues, Defendants’ dilutive conduct will continue, thereby irreparably
             11   damaging Plaintiff.
             12          69.    Pursuant to 15 U.S.C. § 1117(a), because Defendants’ conduct is willful,
             13   Plaintiff is entitled to, and hereby seeks, an order awarding it all of its damages
             14   caused by Defendants’ conduct, as well as an order awarding it all of Defendants’
             15   profits traceable to Defendants’ conduct.
             16          70.    Pursuant to 15 U.S.C. § 1117(a), because Defendants’ conduct described
             17   herein was intentional and in willful and blatant disregard of Plaintiff’s rights,
             18   Plaintiff is entitled to, and hereby seeks, an award tripling any actual damages
             19   established at trial.
             20          71.    Pursuant to 15 U.S.C. § 1118, Plaintiff is entitled to, and hereby seeks,
             21   an order for the destruction of all materials, including, without limitation, all labels,
             22   signs, prints, packages, advertisements, books, and pamphlets bearing the Infringing
             23   Mark or any other marks dilutive of the PAIGE Mark.
             24          72.    Defendants’ actions make this an exceptional case under 15 U.S.C.
             25   § 1117(a). Plaintiff is entitled to, and hereby seeks, an award of attorneys’ fees and
             26   costs, pursuant to 15 U.S.C. § 1117(a).
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                               - 14 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 15 of 20 Page ID #:15




             1                                  FIFTH CLAIM FOR RELIEF
             2                              Common Law Trademark Infringement
             3          73.       Plaintiff incorporates by reference the preceding paragraphs of this
             4    Complaint as if set forth herein.
             5          74.       The acts and omissions of Defendants, as set forth above, constitute
             6    common law trademark infringement.
             7          75.       Defendants, through the acts and omissions described above, have used
             8    and continue to use, in commerce words, terms, names, symbols, and devices which
             9    are confusingly similar to those of Plaintiff, in a manner that is likely to cause
             10   confusion, including reverse confusion, or mistake or to deceive as to the affiliation,
             11   connection, or association of Defendants with Plaintiff, or as to the origin of
             12   Defendants’ goods or other commercial activities, or as to the sponsorship or
             13   approval of Defendants’ goods or other commercial activities by Plaintiff, which is
             14   not the case.
             15         76.       Defendants are also secondarily liable for contributory trademark
             16   infringement in that they have intentionally induced others, including other
             17   Defendants and the customers of each Defendant, to directly infringe the PAIGE
             18   Mark; and/or they have continued to provide others with infringing goods, with
             19   knowledge of the direct infringers’ use or sale of the infringing goods.
             20         77.       Defendants are also secondarily liable for vicarious trademark
             21   infringement in that Defendants have an apparent or actual partnership among and
             22   between themselves, and/or with other infringers, and have the authority to bind one
             23   another in transactions with third parties, and/or exercise joint ownership or control
             24   over the infringing services.
             25         78.       As a direct and proximate result of Defendants’ conduct, Plaintiff has
             26   been damaged and will continue to be damaged unless Defendants are enjoined.
             27         79.       Plaintiff lacks an adequate remedy at law and seek an injunction
             28   prohibiting any continuing or future infringing conduct by Defendants, including
PRINTED ON
             29
RECYCLED PAPER
                                                           COMPLAINT
68665399v1

             30                                               - 15 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 16 of 20 Page ID #:16




             1    further use of the Infringing Mark or any other mark confusingly similar to the
             2    PAIGE Mark. Unless such an injunction issues, Defendants’ conduct will continue to
             3    cause confusion, mistake, or to deceive as to source, origin, affiliation, approval,
             4    sponsorship, and/or association, thereby irreparably damaging Plaintiff.
             5          80.    Plaintiff is entitled to, and hereby seeks, an order awarding it all of its
             6    damages caused by Defendants’ conduct, as well as an order awarding all of
             7    Defendants’ profits traceable to Defendants’ conduct by which Defendants were
             8    unjustly enriched.
             9          81.    Defendants’ conduct described herein was intentional and in willful and
             10   blatant disregard of Plaintiff’s rights. Defendants are guilty of intentional, oppressive,
             11   malicious, reckless, and despicable conduct directed to Plaintiff in conscious
             12   disregard of Plaintiff’s rights. Thus, Plaintiff is entitled to recover, and hereby seeks,
             13   punitive damages from Defendants.
             14                               SIXTH CLAIM FOR RELIEF
             15                                   Unfair Business Practices
             16                              (Cal. Bus. & Prof. Code § 17200)
             17         82.    Plaintiff incorporates by reference the preceding paragraphs of this
             18   Complaint as if set forth herein.
             19         83.    Defendants have committed acts of illegal and unfair business practices,
             20   as defined by Business and Professions Code Section 17200 et seq., by engaging in,
             21   among other unfair practices, deceptive representations in violation of Business and
             22   Professions Code § 17500, and violations of state and federal trademark and unfair
             23   competition law.
             24         84.    These acts and practices violate Business and Professions Code Section
             25   17200, in that they are illegal, unfair, and/or fraudulent business practices.
             26         85.    The unlawful, unfair and/or fraudulent business practices as described
             27   above, present a continuing threat to members of the public in that Plaintiff and
             28
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                              - 16 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 17 of 20 Page ID #:17




             1    members of the general public have no other adequate remedy at law to halt and
             2    remedy said practices and/or policies.
             3          86.    As a direct and proximate result of the aforementioned acts, Defendants
             4    received and continue to hold ill-gotten gains resulting from their unfair business
             5    practices, which properly belong to Plaintiff. Plaintiff, accordingly, seeks restitution
             6    of all such gains.
             7                                    PRAYER FOR RELIEF
             8          WHEREFORE, Plaintiff prays for relief against Defendants as follows:
             9          A.     For a preliminary and permanent injunction enjoining and restraining
             10   Defendants, and all of their officers, directors, stockholders, owners, agents,
             11   representatives, servants, and employees, and all those acting in concert or privity
             12   therewith, from directly or indirectly:
             13                1.      infringing Plaintiff’s trademark rights in any way including,
             14   without limitation, Plaintiff’s rights, common law or otherwise, in the PAIGE Mark;
             15                2.      using any words, terms, names, symbols, false designations or
             16   origin, false or misleading descriptions of fact, and/or false or misleading
             17   representations of fact, including, without limitation, the Infringing Mark, or any
             18   other mark confusingly similar to the PAIGE Mark, in connection with the sale,
             19   offering for sale, distribution, commercial advertising or promotion of goods or
             20   services that are likely to cause confusion or mistake or to deceive as to the
             21   affiliation, connection, or association of Defendants with Plaintiff, or as to the origin
             22   of Defendants’ goods or services, or other commercial activities, or as to the
             23   sponsorship or approval of Defendants’ goods or services, or other commercial
             24   activities by Plaintiff; or that misrepresents the nature, characteristics, or qualities of
             25   Defendants’ or Plaintiff’s services or commercial activities.
             26                3.      diluting in any way the distinctive quality of the PAIGE Mark,
             27   including, without limitation, the Infringing Mark or any other mark dilutive of the
             28   PAIGE Mark;
PRINTED ON
             29
RECYCLED PAPER
                                                            COMPLAINT
68665399v1

             30                                               - 17 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 18 of 20 Page ID #:18




             1                 4.     engaging in any unfair business practices or any acts of unfair
             2    competition in any manner with respect to Plaintiff or the PAIGE Mark; and
             3                 5.     using the Infringing Mark or any other mark confusingly similar
             4    to the PAIGE Mark in connection with the sale, offering for sale, distribution, and
             5    advertising of any goods and/or services or any other commercial activities.
             6          B.     Ordering Defendants to file with the Court and to serve on counsel for
             7    Plaintiff, within thirty (30) days from entry of an injunction, a report setting forth the
             8    manner and form in which Defendants have complied with the injunction.
             9          C.     For an order that, by the acts complained of herein, Defendants have
             10   infringed Plaintiff’s trademark rights, in violation of 15 U.S.C. § 1114.
             11         D.     For an order that, by the acts complained of herein, Defendants have
             12   infringed Plaintiff’s rights in the PAIGE Mark, and that Defendants’ conduct violates
             13   15 U.S.C. § 1125(a).
             14         E.     For an order that, by the acts complained of herein, Defendants have
             15   diluted the distinctive quality of the PAIGE Mark, including in violation of 15 U.S.C.
             16   § 1125(c).
             17         F.     For an order that, by the acts complained of herein, Defendants have
             18   infringed Plaintiff’s common law trademark rights and/or engaged in acts of common
             19   law unfair competition against Plaintiff.
             20         G.     For an order that, by the acts complained of herein, Defendants have
             21   engaged in unfair business practices against Plaintiff, in violation of Cal. Bus. and
             22   Prof. Code § 17200.
             23         H.     For an order finding that Defendants’ conduct alleged herein was willful
             24   and intentional and in conscious disregard of Plaintiff’s rights.
             25         I.     For an order awarding Plaintiff general and/or specific damages, in an
             26   amount to be fixed by the Court in accordance with proof.
             27         J.     For an order awarding all of Defendants’ profits traceable to Defendants’
             28   conduct.
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                               - 18 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 19 of 20 Page ID #:19




             1          K.     For an order trebling any damage or profits established.
             2          L.     For an order awarding Plaintiff restitution of all amounts obtained by
             3    Defendants by means of their wrongful acts described herein.
             4          M.     For an order for the destruction of all materials, including, without
             5    limitation, all labels, signs, prints, packages, advertisements, books, and pamphlets
             6    bearing the PAIGE Marks or any other marks confusingly similar thereto or dilutive
             7    thereof, or any false advertising concerning Plaintiff’s or Defendants’ services.
             8          N.     For an order finding that this is an exceptional case, and awarding
             9    Plaintiff their costs and attorneys’ fees incurred in prosecuting this action.
             10         O.     And, for an order awarding such other or further relief as the Court
             11   deems just and proper.
             12
             13   DATED: January 12, 2021                 JEFFER MANGELS BUTLER & MITCHELL LLP
                                                          ROD S. BERMAN
             14                                           STANLEY M. GIBSON
                                                          JESSICA BROMALL SPARKMAN
             15
             16
                                                          By: /s/ Jessica Bromall Sparkman
             17                                                   JESSICA BROMALL SPARKMAN
                                                          Attorneys for Plaintiff PAIGE, LLC.
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                         COMPLAINT
68665399v1

             30                                              - 19 -
             Case 2:21-cv-00271-MWF-SK Document 1 Filed 01/12/21 Page 20 of 20 Page ID #:20




             1                              DEMAND FOR TRIAL BY JURY
             2            Plaintiff hereby demands a trial by jury of all issues which may be tried to a
             3    jury.
             4
             5    DATED: January 12, 2021                 JEFFER MANGELS BUTLER & MITCHELL LLP
                                                          ROD S. BERMAN
             6                                            STANLEY M. GIBSON
                                                          JESSICA BROMALL SPARKMAN
             7
             8
                                                          By: /s/ Jessica Bromall Sparkman
             9                                                    JESSICA BROMALL SPARKMAN
                                                          Attorneys for Plaintiff PAIGE, LLC.
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
PRINTED ON
             29
RECYCLED PAPER
                                                          COMPLAINT
68665399v1

             30                                              - 20 -
